Citation Nr: 1129557	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-36 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a higher evaluation for pulmonary tuberculosis, moderately advanced, inactive, with right bronchiectasis, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from July 1946 to December 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as secondary to the Veteran's pulmonary tuberculosis has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Although the Board regrets the additional delay, we find that this case must be remanded for further evidentiary development in order to ensure due process and to afford the Veteran every consideration with respect to his claims.

The record reflects that the Veteran was provided a medical examination in June 2010, after having asserted in November 2009 and February 2010 letters that his disability was getting worse.  At that time, the examiner confirmed review of the claims folder and conducted a thorough examination of the Veteran.  However, upon review of the examination report, it is unclear whether the Veteran demonstrated active or inactive pulmonary tuberculosis.  
We specifically note that the examiner diagnosed the Veteran with inactive pulmonary tuberculosis with residual fibrosis.  He also noted that restrictive respiratory condition was a residual of inactive tuberculosis.  However, he also answered "Yes" to the question presented by the RO as to whether the pulmonary disorder was currently active, as well to the question of whether it was "reactivated TB".  He further commented that the pulmonary condition was "reactivation of [an] old disease".  The schedular criteria for evaluating disability from inactive tuberculosis differ from the criteria for active tuberculosis.  In light of what appear to be conflicting statements in the examination report, and the Veteran's medical history with periods of both active and inactive tuberculosis, the Board is unable to evaluate the merits of the claim for an increased disability rating at this time.    

In addition, it is noted that the examiner provided a summary of the Veteran's employment history and commented that his claimed disability resulted in moderate to severe restrictions on his ability to obtain and retain employment involving manual, physical, and strenuous jobs due to easy fatigability and shortness of breath.  However, he did not address the Veteran's capacity to engage in sedentary employment.  As a result, the Board is also unable to evaluate the merits of the TDIU claim.    

For the foregoing reasons, the Board finds the June 2010 VA medical examination report to be inadequate.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, a remand to obtain a supplemental medical opinion is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain an addendum, in the form of a supplemental medical opinion, from the physician who conducted the June 2010 medical examination (or another appropriate medical professional if Dr. E.C. is unavailable) or, if deemed necessary to provide the requested opinion, schedule the Veteran for another appropriate examination to determine the current level of severity of his service-connected respiratory disability.  The claims file, to include a copy of  this Remand, must be made available for review by the examiner in conjunction with the requested opinion and/or examination.  The reviewer/examiner should indicate in the report that the claims file was reviewed.  If another examination is conducted, all necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

a.  Based on review of the claims folder and (prior) examination of the Veteran, the reviewer/examiner should clarify whether the Veteran manifested active or inactive pulmonary tuberculosis at the June 2010 examination.  If the Veteran manifested inactive tuberculosis at the June 2010 examination, explain the basis for the answer of "Yes" when asked if the Veteran's currently active pulmonary condition represented reactivated tuberculosis and the additional notation that it was "reactivation of old disease."       

b.  The reviewer/examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected pulmonary tuberculosis disability and any non-service-connected disorders which may be found.  (Note: As of the date of this decision, the Veteran is only service-connected for chronic pulmonary tuberculosis with right bronchiectasis.  Service connection has not been established for any other disability.)  If it is medically impossible to distinguish among symptomatology resulting from multiple disorders, the reviewer/examiner should so state in the examination/opinion report.

c.  Based on review of the claims folder and (prior) examination of the Veteran, the reviewer/examiner should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran is unable to secure or maintain any kind of substantially gainful employment solely due to his service-connected disability (without consideration of his advanced age or of the effects of non-service-connected disabilities); or whether such inability to secure or maintain sunstantially gainful employment solely due to service-connected disability is unlikely (i.e., a probability of less than 50 percent.).  A rationale should be provided for any conclusion expressed.  In doing so, the reviewer/examiner should address whether the Veteran is able to perform sedentary types of work.  

d.  If the reviewer/examiner determines that it is at least as likely as not that the Veteran is unable to secure or maintain gainful employment as a result of his service-connected disability, the reviewer/examiner should specify, to the extent feasible, the date on which the Veteran became unable to do so and thoroughly explain the basis for that conclusion.  

e.  Note:  The Veteran's service-connected disability, alone, must be sufficiently severe to produce unemployability.  In determining whether unemployability exists, consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  His employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  A rationale should be provided for any opinion provided.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  Thereafter, readjudicate the Veteran's claims, to include consideration of the representative's contention in the May 2011 Brief that the Veteran is entitled to a 50 percent rating for pulmonary tuberculosis for a period of four years, i.e., from August 22, 2009, to August 22, 2013.  Should the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

This case is being remanded for further evidentiary development.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

